IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-20164
                                     Summary Calendar



SUZANNE BROTHERS,
                                                            Plaintiff-Appellant,
                                             versus

TELECHECK SERVICES, INCORPORATED;
TELECHECK INTERNATIONAL INC.;
TELECHECK RECOVERY SERVICES, INC.;
PAUL PALMER; LAURA ALFORD,


                                                            Defendants-Appellees.
                   _________________________________________
                      Appeal from the United States District Court
                          for the Southern District of Texas
                              USDC No. H-99-CV-1985
                   _________________________________________
                                   October 22, 2001
Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Suzanne Brothers contends that the district court erred in granting the

defendants’ motion for summary judgment and dismissing her employment
discrimination complaint because she presented evidence showing that she was

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
subjected to sexual discrimination and a hostile work environment based on her
pregnancy. Brothers further maintains that she presented evidence showing that she

was compelled to resign her position because of the defendants’ malicious acts of

discrimination and the hostile work environment.
      Brothers has not addressed on appeal the district court’s dismissal of her

claims against TeleCheck International, Inc. and TeleCheck Recovery Services,

Inc.; nor has she addressed her state law claim of the intentional infliction of

emotional distress. These claims, therefore, are deemed abandoned.1
      Assuming that the defendants reprimanded and criticized Brothers’ conduct
as she has alleged and required additional training and record keeping on her part,
Brothers, nonetheless, has failed to make a prima facie showing of sexual

discrimination because the conduct complained of did not amount to adverse
employment action effecting her employment status.2

      Nor did Brothers make a prima facie showing that she was constructively
discharged. When an employee resigns, she may satisfy the discharge requirement
by establishing constructive discharge.3 To prove constructive discharge, one must

show that working conditions were “so intolerable that a reasonable employee

would feel compelled to resign.”4



      1
       Johnson v. Sawyer, 120 F.3d 1307 (5th Cir. 1997).
      2
       Urbano v. Continental Airlines, Inc., 138 F.3d 204 (5th Cir. 1998).
      3
       Brown v. Bunge Corp., 207 F3d 776 (5th Cir. 2000).
      4
       Id. at 782.
                                               2
       Brown asserts that she was subjected to continual harassment and singled out
for different treatment than that received by other employees in similar instances

because of her pregnancy. The defendants submitted evidence showing that

Brothers was treated like any other new employee who was performing poorly.
Brothers failed to come forward with any evidence in the form of deposition

testimony or affidavits establishing that other sales representatives in like

circumstances were treated differently. She presented no evidence reflecting that

her working conditions were so intolerable that a reasonable employee would have
felt compelled to resign.
       Brothers’ contention that she was subjected to a hostile or abusive work
environment also fails. “[A] plaintiff may establish a violation of Title VII by

proving that discrimination based on sex created a hostile or abusive working
environment.”5 “Whether an environment is ‘hostile’ or ‘abusive’ is determined by

looking at all the circumstances, including the frequency of the discriminatory
conduct, its severity, whether it is physically threatening or humiliating, or a mere
offensive utterance, and whether it unreasonably interferes with an employee’s work

performance.”6

       Palmer’s alleged admonishments and criticisms of Brothers may have been
unwarranted in some instances, and his alleged initial response to her pregnancy

was offensive. The record contains no evidence, however, that Palmer continued to

       5
        Shepherd v. The Comptroller of Public Accounts of the State of Texas, 168 F.3d 871,
873 (5th Cir. 1999).
       6
        Id. at 874 (citation omitted).
                                              3
make offensive statements concerning Brothers’ pregnancy or engaged in conduct
that was so extreme as to constitute a change in the terms and conditions of

Brothers’ employment.7 Thus, Brothers failed to demonstrate that she was

subjected to a hostile or abusive work environment.
      The district court did not err in granting the defendants’ motion for summary

judgment and dismissing Brothers’ complaint with prejudice.

      AFFIRMED.




      7
       Id.
                                         4